DETAILED ACTION
Amendment submitted October 13, 2021 has been considered by examiner. Claims 2-21 are pending. 


Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive. 

The Applicant states that the cited art does not disclose “generating the network path information based on the client information, wherein the network path information is usable to identify the client computing device and a shared directory location assigned to the client computing device, and the network path information includes identification information associated with the client computing device.” The Examiner respectfully disagrees.
Kumarasamy [0088] discloses storing (i.e. generating) location data in at least an index. Such data is usable to identify the client computing device because the user location is known. As to shared directory information, see at least Tomida [0064], which identifies at least a shared directory that a client device uses. Gladwin [0063] further discloses receiving a request that includes user information including at least a device identity (i.e. client computing device).
The combination of storing location data that is usable to identifying the client device with generating a path to a shared directory from at least a client and a request to access data that includes at least the device identity, disclose the above argued limitation.

As to “detecting that client data has been stored in the shared directory location caused to be accessible by the client computing device, wherein the client data is associated with the client computing device”, see at least Tomida [0141]. There, Tomida discloses detecting of a new file being stored in the shared directory.

As to “in response to detecting that the client data has been stored in the shared directory location, storing a copy of the client data”, see at least the combination of Kumarasamy and Tomida.
Tomida [0165] discloses migrating data based on a particular event and Kumarasamy [0088] discloses transferring of data to a secondary device. 
As such, Kumarasamy and Tomida disclose the above argued limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy et al (US Patent Application Publication 2013/0262394) in view of Tomida et al (US Patent Application Publication 2008/0140672) and further in view of Gladwin et al (US Patent Application Publication 2012/0311068).

	Claims 2, 10 and 16: Kumarasamy discloses a method, a system and a non-transitory physical computer storage for performing a backup operation in a data storage system, the method comprising: with a data agent comprising one or more hardware processors and in communication with one or more secondary storage devices, 
receiving, from a storage manager, a first request to generate network path information associated with a client computing device, the first request including client information identifying at least a data type of primary data stored on one or more primary storage devices associated with the client computing device [0046, 0083-0085, 0094]. [See at least identifying locations of different files on various storage devices.]
generating the network path information based on the client information [0088]. [See at least use of indexes to identify where data is stored.]

Kumarasamy alone does not explicitly disclose wherein the network path information is usable to identify the client computing device and a shared directory location assigned to the client computing device, and the network path information includes identification information associated with the client computing device.
	However, Tomida [0064] discloses a path to a shared directory and Gladwin [0063] discloses identifying at least a “device identity” (i.e. client computing device). The combination of storing location data that is usable to identifying the client device as in Kumarasamy with generating a path to a shared directory from at least a client as in Tomida and a request to access data that includes at least the device identity as in Gladwin, disclose the above limitation.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kumarasamy with Tomida and Gladwin. One would have been motivated to do so in order to more accurately identify where to access requested data and which device is making requests for data.

	Kumarasamy as modified further discloses:
transmitting the generated network path information to the storage manager [0088].
receiving, from the client computing device, a second request including the network path information transmitted to the storage manager [0072, 0088]. [See transferring of data to a secondary device.]
identifying, based at least in part on the identification information included in the received network path information, the client computing device and the shared directory location using the received network path information [0088]. [The locations are stored at least within the index.]
causing the shared directory location to be accessible by the client computing device [0072, 0088].
detecting that client data has been stored in the shared directory location caused to be accessible by the client computing device, wherein the client data is associated with the client computing device [See at least Tomida [0141] where Tomida discloses detecting of a new file being stored in the shared directory; and see at least Gladwin [0063] associating at least a directory with a user device ID.]
in response to detecting that the client data has been stored in the shared directory location, storing a copy of the client data stored in the shared directory location onto the one or more secondary storage devices as part of a data protection operation [0072, 0088]. [Also, see Tomida [0165] discloses migrating data based on a particular event and Kumarasamy [0088] discloses transferring of data to a secondary device.]
Claims 3, 11 and 17: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses identifying a data type associated with the client data using the network path information included in the second request from the client computing device [0046, 0069, 0083-0085, 0094]. [See at least identifying locations of different types of files on various storage devices.]
	Claims 4, 12 and 18: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses causing the network path information to be stored in association with an identity of the client computing device in a mapping table [0077]. [Also see Gladwin [0063] disclosing associating at least the path information (such as at least the directory) with a user device ID by storing them in a data structure.]
	Claims 5, 13 and 19: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses wherein the network path information is a unique string that identifies the shared directory location accessible by the client computing device according to a network file system (NFS) protocol [0025-0026].
	Claims 6, 14 and 20: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses wherein the second request is a mount request requesting access to the shared directory location according to a network file system (NFS) protocol [0026].
	Claims 7, 15 and 21: Kumarasamy as modified discloses the method, system and the storage of Claims 2, 10 and 16 above, and Kumarasamy further discloses wherein the data agent is physically separate from the client computing device [0041].
	Claim 8: Kumarasamy as modified discloses the method of Claim 2 above, and Kumarasamy further discloses transmitting address information associated with a network file system (NFS) server to the storage manager along with the network path information [0043, 0088].
Claim 9: Kumarasamy as modified discloses the method of Claim 2 above, and Kumarasamy further discloses wherein the client information received from the storage manager further includes an identity of the client computing device [0077]. [Also see Gladwin [0063] disclosing associating at least the path information (such as at least the directory) with a user device ID by storing them in a data structure.]



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163